The appellant, as plaintiff below, brought a bill seeking to have a deed adjudicated a mortgage, and for redemption, and, on the final hearing, the Chancellor dismissed the bill, sustaining the defense of res judicata. Whereupon plaintiff appealed, assigning as error the finding that the defense of res judicata was established by the proof.
Subject to errors and omissions as to details, which are not now important, it appears that Randolph and Annie Washington were husband and wife and that they had several transactions concerning several pieces of property, one of which transactions was with one Parrish, another with Willie Cain. The properties involved in the latter transactions were encumbered by mortgages. There is a question as to whether these transactions were mortgages, which question we do not now determine, but, for present purposes, they will be referred to as mortgages. Domestic trouble brewed between Randolph and Annie and the mortgagee of a mortgage in form and substance and which was not in dispute became impatient for his money, which resulted in a $1,500.00 mortgage being satisfied for $1,000.00, with Parrish conveying to Willie his interest in the piece of property, the subject matter of the prior transaction between Parrish and the Washingtons (hereafter referred to as the "Parrish property") and Willie paying to Parrish $448.00 (a Washington debt?). At the same time, Annie and Randolph gave to Willie their quit claim deed to the same property, and Willie in turn gave to Annie an instrument entitled "Option to Purchase Land."
(Prior suit). As a result of the domestic troubles between Randolph and Annie, she (Annie) got possession of the "Parrish *Page 256 
property" and Randolph agreed to give her a deed, which he did after some delay, but, after giving her a deed to the property, he moved in and dispossessed her and two weeks later brought a suit against Willie for the purpose of having the court decree the deed to be a mortgage and establishing the deed as such, and for the purpose of redemption. To this bill of complaint Willie answered, setting up that Randolph had parted with all right and interest in and to the property; that he had wrongfully ousted Annie and that she had succeeded to his interest therein and that her right to possession was by permission of Willie and pursuant to an agreement between Willie and Annie, in which the plaintiff had no part interest.
In this prior suit, a final decree was rendered against the plaintiff, Randolph, to which proceedings Annie was not a party.
Subsequent to the prior proceedings, Annie died, and the present suit is brought by the appellant as the only heir of Annie Washington, and the prior decree was plead, offered and found to be res judicata as to the issues here.
When the facts as plead in the answer of Willie Cain in the prior suit are considered, and it is further consideredthat Annie was not a party to that suit and that Annie and Randolph had then been divorced, it appears to us that the learned Chancellor has erred in finding the defense of res judicata to have been established by the proof. Annie was not a party to the prior proceedings and does not claim an interest acquired from any party to the said proceedings after the proceedings were had; and Willie's answer in the prior suit reflects a knowledge of Annie's interest at that time, which is consistent with the present plaintiff's claim of Annie's interest.
Reversed for further proceedings and determination of the equities of the parties.
THOMAS, C. J., ADAMS, JJ., and JACKSON, Associate Justice, concur. *Page 257